DAUKSCH, Judge.
This is an appeal from a judgment in a marital dissolution case. The parties are uneducated immigrants who, through the labor and skills of the appellee, have been able to enjoy a very good economic life and have prospered beyond what on paper might be their expectations. Appellant has contributed to their success by being a wife and partner and by active participation in their various business endeavors. They were married eighteen years and had one child. There is evidence that their respective abilities to earn money have declined recently and that perhaps appellee is unable to provide permanent alimony. The evidence is clear, however, that this decline in earning capacity has coincided with the filing of the dissolution action and that before that appel-lee earned in excess of $100,000 per year. Although the judge indicated that both parties were experiencing hard economic times, he did not specifically say why no permanent alimony was awarded to appellant and we are of the opinion that at least nominal permanent support alimony should have been awarded. So we reverse that portion of the judgment and remand for a rehearing and redetermination as to an amount for permanent periodic alimony for the appellant.
AFFIRMED in part; REVERSED in part; REMANDED.
PETERSON, C.J., concurs.
COBB, J., dissents with opinion.